DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been allowed.
	Claims 15-20 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne B. Gagnon on 07/22/2021.
	Amended claims below:
	Claims 15-20 have been amended, remaining claims are as filled on 06/21/2021.
15. (Currently Amended)A non-transitory computer-readable storage medium storing executable computer program code for providing last mile navigation information, the code comprising instructions configured to cause a processor to: receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location at a first time; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; store 
16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the code further causes the processor to: generate one or more location-related parameters indicating a position and/or a location of the vehicle and determine that the vehicle has arrived at or near the destination based on the location-related parameters; and determine the second location is more than a predetermined distance from the first location and store the second location as the parked position in the memory based on determining the second location is more than the predetermined distance from the first location.
17. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the code further causes the processor to: generate a destination path for the vehicle to arrive at the destination; store the destination path in the memory; and clear the destination path from the memory based on determining that the vehicle has arrived at or near the destination.
18. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the code further causes the processor to: generate last mile navigation instructions indicating instructions for a user to arrive at the destination from the parked location, wherein the last mile information includes the last mile navigation instructions. 
19. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the last mile information indicates the destination and the parked location for the mobile device to generate last mile navigation instructions.   
Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the last mile navigation information is transmitted via a push notification. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 06/21/201, amended claims filled on 06/21/201, Terminal Disclaimer Review Decision-Approved on 06/21/2021, and closet prior art of record Gerlach (US20160377449A1).
	Gerlach discloses the method involves receiving vehicle data from a set of sensors, where the vehicle data includes a current location and a current time. A set of usage scenarios is determined based on the vehicle data. Historical vehicle data and user data are accessed from a database. A likelihood value is assigned to the set of usage scenarios based on the vehicle data. A set of destinations and routes is predicted for the set of usage scenarios. A weight is assigned to the usage scenarios and set of destinations and routes.
	In regards to claim 1, Gerlach either individually or in combination with other prior art fails to teach or render obvious receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location within a predetermined time period after the first park state; determine the second location is more than a predetermined distance from the first location; store the second location as the parked position in the memory replacing the first location based on determining the second location is more than the predetermined distance from the first location; determine the vehicle is parked at a parked location, wherein the parked position is determined 
	In regards to claim 8, Gerlach either individually or in combination with other prior art fails to teach or render obvious receiving a destination for a vehicle; determining that the vehicle has arrived at or near the destination; storing the destination in a memory based on determining that the vehicle has arrived at or near the destination; determining the vehicle is in a first parked state at a first location at a first time; storing the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determining the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; storing the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second parked state; designating the parked position as a parked location after the predetermined time period; and transmitting the last mile navigation information associated with the destination and the parked location to a mobile device.
	In regards to claim 15, Gerlach either individually or in combination with other prior art fails to teach or render obvious receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location at a first time; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; store the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second parked state; designate the parked position as a parked location after the predetermined time period; and transmit last mile navigation information associated with the destination and the parked location to a mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.